McBRIDE, C. J.
This was a motion to dismiss an appeal on the ground that the action was for the recovery of damages in a sum less than $250, and consequently within the provisions of Chapter 153, General Laws of Oregon for 1923, which is as follows:
“Section 1. That section 548 of Oregon Laws, relating to appeals, be and the same is hereby amended to read as follows:
“Sec. 548. Judgment or Decree, When Appealable —A judgment or decree may be reviewed on appeal as prescribed in this chapter and not otherwise. An order affecting a substantial right, and which in effect determines the action or suit so as to prevent a judgment or decree therein, or an interlocutory decree in a suit for the partition of real property, defining the rights of the parties to the suit and directing sale or partition, or a final order affecting a substantial right, and made in a proceeding after judgment or decree, or an order setting aside a judgment and granting a new trial, for the purpose of being reviewed on appeal, shall be deemed a judgment or decree, but no appeal to the supreme court shall be taken or allowed in any action for the recovery of money or damages only unless it appears from the pleading in the case that the amount in controversy exceeds $250.”
An inspection of the record here discloses that in October, 1920, plaintiff brought an action against defendant, in the District Court of Multnomah County, for damages for an alleged breach of contract, and after issue joined a judgment was rendered in favor of plaintiff and against defendant for $160.43 and costs amounting to $8.15. The judgment was entered on December 21, 1920, and on the eighth day of January, 1921, defendant served his notice of appeal *474to the Circuit Court, and on the tenth day of the same month filed the same, together with his undertaking on appeal. On the twenty-fifth day of February, 1921, the judge of the District Court made an order allowing the appeal. Thereafter, on March 16th, the District Court made an order setting aside its order of the twenty-fifth day of February, 1921, allowing the appeal, from which latter order defendant gave notice of appeal, and on application -of the defendant the court allowed a new undertaking to be substituted. The transcript in the original appeal was filed in the office of the clerk of the Circuit Court on March 1, 1921. The transcript on the supplementary appeal was filed May 10, 1921.
The Circuit Court sustained a motion to dismiss the two attempted appeals, and rendered judgment against the defendant and his sureties for the amount adjudged by the District Court, to wit, the sum of $160.43, with interest at 6 per cent from October 4, 1919, and costs in the District Court amounting to $8.15, and for additional interest at the rate of 6 per cent from December 21, 1920, to the nineteenth day of April, 1922, and costs on appeal taxed at $14.10; from which judgment defendant appeals.
Numerous objections to the decision of the Circuit Court are urged upon the appeal, but, in our view, we are precluded by the statute above quoted from considering any of them. This was an “action for the recovery of money or damages only.” The judgment was the usual judgment for the recovery of money or damages only, and the amount is less than $250. The legislature has seen fit to confide to the Circuit Courts exclusive jurisdiction of controversies involving a less amount, and we have no *475jurisdiction, at least upon appeal, to interfere with their exercise of such jurisdiction.
The appeal is dismissed and the judgment of the lower court affirmed.
Dismissed and Judgment Affirmed.